Citation Nr: 0843155	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for bronchial asthma has been 
received.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a low back 
disability, claimed as Gulf War Illness, painful joints.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hearing loss in the 
right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to May 1988 and 
from November 1990 to July 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The veteran had additional service in the U.S. Army 
Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for bronchial asthma, and denied 
service connection for PTSD, right ear hearing loss, 
tinnitus, and low back pain (claimed as Gulf War Illness, 
painful joints).

In March 2008, the Board remanded the claims on appeal for 
further development.    

Regarding the request to reopen the claim for service 
connection for bronchial asthma, the Board has considered the 
recent decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  In this case, the veteran was previously 
denied service connection for bronchial asthma because this 
condition was not shown to have been incurred or aggravated 
during service.  As there was a diagnosis of bronchial asthma 
at the time of the previous rating decision, diagnoses of 
bronchial asthma since that denial cannot constitute a 
different diagnosed disease or injury.  As such, new and 
material evidence is required to reopen the claim for service 
connection for bronchial asthma.  

The Board's decision granting service connection for PTSD is 
set forth below.  The remaining claims on appeal are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran engaged in combat and has a current diagnosis of 
PTSD related to service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for PTSD, further notice or assistance is unnecessary to aid 
the veteran in substantiating his claim.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008) 

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service treatment records associated with the claims file 
include the veteran's March 1988 report of medical history at 
enlistment, at which time he reported that he saw a social 
worker at age 14 for counseling to adjust to his brother's 
cerebral palsy, but had no problem since age 14.  The service 
treatment records are otherwise negative for any psychiatric 
complaints or diagnoses.  

The veteran filed his claim for service connection for PTSD 
in June 2004.  In July 2004 he submitted a stressor statement 
in which he described numerous stressors, including handling 
the bodies of deceased servicemembers, transporting dead 
bodies, and being in the oil fires in the Gulf.  

VA treatment records from January 1992 to February 2008 
reflect diagnoses of and treatment for PTSD.  A record of 
treatment from January 1992 indicates that the veteran 
exhibited all three of the diagnostic criteria for PTSD.  In 
August 2003, the veteran described the history of his present 
illness, indicating that he was diagnosed with PTSD with 
survivor guilt around 1997.  He described stressful 
experiences in the Gulf War, including experiencing intensive 
combat and witnessing the deaths of many close friends.  He 
described continued nightmares about his time in the Gulf.  
The pertinent assessment was PTSD.  The physician noted that 
the veteran was aware of his diagnosis and had tried to 
discuss issues with mental health personnel, but had been 
very impatient with treatment and very combative.  During 
mental health treatment for PTSD in January 2004, the 
physician noted that the veteran was a Gulf War combat 
veteran and experienced daily intrusive recollections and 
flashbacks, with nightmares 2 to 3 times a week.  During 
mental health treatment in January 2006 the veteran again 
described his experiences in the Gulf War, including friends 
dying and being fired on.  The impression following mental 
health treatment in December 2006 was rule out PTSD, chronic, 
from first Gulf War.  

During mental health treatment in April 2007, the veteran 
stated that he heard voices of his buddies from the war and 
described flashbacks around the holidays, adding that an 
explosion happened around Christmas time.  In describing his 
military history, the veteran reported that he was a 
transportation specialist, killed, although he did not know 
who he killed, was fired on, saw his friends die, and was at 
the Riyadh barracks when it blew up at Christmas, but had 
left five minutes prior.  The veteran described shame and 
guilt which went along with his nightmares, as he "was the 
only one who lived out of the whole group."  In regard to 
PTSD symptoms, he complained of startling easily, flashbacks, 
and nightmares.  He described his nightmares as "sometimes 
of just being over there with all of my friends."  The 
pertinent impression was PTSD.  The psychiatrist who examined 
the veteran noted that he had startle, flashbacks, and 
nightmares.  The psychiatrist added that he did not think the 
veteran was psychotic as all the voices he heard were from 
the Gulf War, and he was able to control them.  During VA 
treatment in May 2007, the veteran complained of frequent 
nightmares, reliving traumatic Gulf War events.  The 
pertinent assessment was mood disorder, PTSD.  

Records from the Social Security Administration also include 
findings of PTSD.  In this regard, an August 1994 statement 
from the veteran's physician, submitted in connection with 
the veteran's claimed nervous condition, reflects a diagnosis 
of PTSD.  In discussing the psychiatric history including 
hospitalizations, the physician listed only "war experienced 
at Saudi Arabia."  The veteran's significant emotional or 
mental problems were listed as vivid memories of death of 
friends.  On psychiatric evaluation in February 1994, the 
veteran reported that he was a truck driver in Desert Storm, 
and was not wounded, although he was sometimes in the line of 
fire and lost friends who were killed in the war.  He 
described persistent, intrusive memories of the conflict 
since that time, with nightmares four nights a week.  The 
examiner noted that the veteran had PTSD which was gradually 
improving, even without treatment, but which still worsened 
the veteran's chronic avoidance and anxiety about new 
situations and people.  The veteran underwent examination at 
the Community Counseling Center in Lowell, Massachusetts, in 
November 1994, at which time the physician commented that the 
veteran was presently experiencing severe symptoms of PTSD 
stemming from traumatic experiences in the Gulf War.  

Considering the foregoing records of outpatient treatment, 
the Board finds that the criterion of a current diagnosis of 
PTSD is met.  

The second element of the service connection claim is 
satisfied as the foregoing treatment records attribute the 
veteran's PTSD to his Gulf War service.  In this regard, the 
August 2003 and April 2007 diagnoses of PTSD were rendered 
following the veteran's description of stressful experiences 
in the Gulf War, including coming under fire and his friends 
dying.  Moreover, the SSA records include the November 1994 
opinion that the veteran was experiencing severe symptoms of 
PTSD stemming from traumatic experiences in the Gulf War.     

In regard to credible supporting evidence that the claimed 
in-service stressors occurred, the veteran has described 
combat-related stressors regarding his service in the Gulf 
War; however, neither his Form DD 214 nor his service 
personnel records confirm participation in combat.  These 
records do, however, indicate that the veteran was assigned 
to the 134th Maintenance Company, and his military 
occupational specialty was transport operator.  

The RO requested verification of the veteran's reported 
stressors from the U.S. Army and Joint Service Records 
Research Center (JSRRC) (formerly the Center for Records 
Research (CURR)).  An April 2007 response reflects that the 
134th Maintenance Company, to which the veteran was assigned, 
was base camped at Camp Jack, located in the vicinity of 
Dhahran.  The response added that review of an Information 
Paper submitted by the Office of the Special Assistant for 
Gulf War Illnesses reflected that Dhahran was subjected to 
Iraqi Scud missile attacks from January 20-23, 1991, January 
26, 1991, February 23, 1991, and February 25, 1991.  During 
the February 25th attack, a warhead hit a U.S. barracks, 
killing 28 and injuring over 100.  Therefore, the JRSRRC 
response concluded, it was possible that the veteran did 
transport and handle dead bodies, as he was in an area that 
sustained several Iraqi Scud missile attacks.  

As the JSRRC response provides evidence that the veteran's 
unit received enemy fire, the veteran is deemed to have 
engaged in combat.  Sizemore v. Principi, 18 Vet. App. 264 
(2004) (holding that receiving enemy fire or firing on an 
enemy could constitute participation in combat).  

Therefore, because the veteran's PTSD has been linked by 
medical evidence to his reported Gulf War stressors, which 
are consistent with combat, his lay testimony establishes the 
occurrence of these stressors, satisfying the third element 
of the successful service connection claim.  38 C.F.R. 
§ 3.304(f)(1).  

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal, is warranted. 

As indicated above, the veteran had two periods of active 
duty, from March to May 1988 and from November 1990 to July 
1991, with additional service in the U.S. Army Reserve.  
However, only the service treatment records from the 
veteran's first period of active duty and Reserve Service 
from February 1990 to June 1990, and records of treatment, 
for pharyngitis and earplug fitting, in December 1990, have 
been associated with the claims file.  

In June 2004, the RO requested pages from the veteran's 
personnel file reflecting unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the U.S, from both periods of active duty.  In July 2004, 
records from the veteran's service personnel file from his 
first period of active duty, and from 1994 and 1995, were 
associated with the claims file.  In August 2005, the RO 
requested the veteran's complete medical and dental records 
from his first period of service, and these were associated 
with the claims file in September 2005.  

Despite the foregoing, complete service treatment records 
from the veteran's second period of active duty have not been 
associated with the claims file.  

In obtaining records in the custody of a Federal department 
or agency, VA will make as many requests as are necessary to 
obtain relevant records, and VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

If VA is unable to obtain the records, the veteran should be 
notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to 
obtain, the efforts that VA made in attempting to obtain the 
records, and any further action VA would take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).  

The service treatment records from the veteran's second 
period of active duty are potentially pertinent to the claims 
remaining on appeal.  In particular, the Board notes that, a 
record of VA treatment from January 1992 reflects that high 
frequency hearing loss in the right ear was diagnosed on 
routine hearing examination in Saudi Arabia.  

Hence, the RO should attempt to obtain all outstanding 
service treatment records from the veteran's second period of 
active duty, from November 1990 to July 1991.  The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2008).  If no records are available, 
that fact should be documented, in writing, in the record, 
and the veteran should be provided notice of that fact.   

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

The veteran asserts that he has a low back disability 
manifested by painful joints.  During VA treatment in August 
2003, the veteran described low back pain for several years, 
and reported that he was told by a local doctor in 1988 that 
X-ray revealed four slipped discs in his back, but that he 
had never sought a physician for evaluation.  The pertinent 
assessment was low back pain.  The 1988 X-ray reports of the 
back have not been associated with the claims file, and may 
be pertinent to the claim for service connection for a low 
back disability.  Thus, attempts should be made to obtain the 
records of treatment from this physician who treated the 
veteran in 1988, including the X-ray reports.  

With respect to the Persian Gulf War aspect of this appeal, 
the Board notes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2008).  There is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  

In regard to the veteran's claimed low back disability, 
records of VA treatment from August 2003 to February 2008 
include findings of low back pain, and a private record of 
treatment from May 1992 includes a finding of low back strain 
following a motor vehicle accident.  While the veteran 
reported in August 2003 that his physician told him he had 
slipped discs in his back, no clinical diagnosis for the 
veteran's current low back condition has been rendered.  
While the veteran's complaints of low back pain have not been 
attributed to a clinical diagnosis, there is no opinion as to 
whether or not these reported symptoms are attributable to an 
undiagnosed illness.  

Therefore, the Board finds that a VA examination to evaluate 
the veteran's complaints of low back pain is also warranted.  
38 U.S.C.A. § 5103A.  

While these matters are on remand, the RO should also obtain 
and associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from the Lowell VA Outpatient Clinic (OPC) 
dated from January 1992 to February 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Hence, the RO must obtain all outstanding pertinent VA 
treatment records from the Lowell OPC, since February 2008, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 as regards requests for records from Federal 
facilities.
 
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the NPRC (and 
any other appropriate source) to request 
all outstanding service treatment records 
from the veteran's second period of 
active duty.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken

2.  The RO should obtain all records of 
treatment pertinent to the claims 
remaining on appeal from the Lowell OPC, 
since February 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should take the necessary 
steps to obtain copies of all records 
regarding treatment of the veteran's low 
back from a local provider in 1988, 
including X-ray reports.  

4.  Schedule the veteran for a VA 
examination to determine the etiology of 
his complaints of low back pain.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide a diagnosis 
for any complaints of low back pain and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that such disorder 
is etiologically related to service.  

If the complaints of low back pain cannot 
be attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  

The examiner should provide rationales 
for all opinions given.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


